Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

This FIRST AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
(“Amendment”) is executed among FGDI, L.L.C., a limited liability company formed
under the laws of the State of Delaware (“Borrower”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and individually a “Lender”) and CoBANK, ACB (“CoBank”), as agent for
Lenders (CoBank, in such capacity, the “Agent”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged
effective May 31, 2006.

Recitals

1.    Borrower and CoBank executed a Revolving Credit, Term Loan and Security
Agreement (“Agreement”) on or about March 28, 2006.

2.    The Agreement, in part, requires Borrower to meet certain financial
covenants and restricts Borrower from incurring Indebtedness that is not subject
to a Subordination Agreement.

3.    Borrower has requested CoBank to amend certain financial covenants
applicable as of May 31, 2006, and to allow it to incur Indebtedness from
FCStone Group, subject to a Subordination Agreement.

4.    CoBank is willing to amend the Agreement as requested by Borrower, subject
to the terms and conditions of this Amendment.

Agreements

1.    Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings given them in the Agreement.

2.    The definition of Indebtedness is hereby amended to read:

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of

 

30



--------------------------------------------------------------------------------

the creation, assumption and incurring of the indebtedness secured thereby,
whether or not actually so created, assumed or incurred. Notwithstanding
anything to the contrary contained in this Agreement, in calculating the Total
Debt to Adjusted Working Capital financial covenant set forth herein, the term
“Indebtedness” shall exclude all non-recourse indebtedness and amounts payable
to AFG Asset Management under the AFG Asset Management Investment Facility
Letter and to AFG Trust Finance under the AFG Trust Finance Credit Facility
Letter.

3.    The definition of Net Worth is hereby amended to read:

“Net Worth” at a particular date, shall mean (a) the aggregate amount of all
assets of Borrower as may properly be classified as such in accordance with GAAP
consistently applied and such other assets as are properly classified as
“intangible assets”, less (b) the aggregate amount of all Indebtedness of
Borrower except Indebtedness (up to $1,000,000) to FCStone Group that is subject
to a Subordination Agreement.

4.    The definition of Subordination Agreements is hereby amended to read:

“Subordination Agreements” shall mean collectively the subordination and
intercreditor agreements with FCStone Financial, Inc. and FCStone Merchant
Services, LLC, and the subordination agreement with FCStone Group, which are in
form and substance acceptable to Agent in its sole discretion.

5.    Section 6.5(a) and (b) of the Agreement is hereby amended to read:

(a) Maintain, at all times, a Net Worth in an amount not less than
(i) $8,600,000.00 through June 28, 2006, (ii) $9,800,000.00 from June 29, 2006
through July 31, 2006, and (iii) $10,000,000.00 thereafter.

(b) Maintain, at all times, Adjusted Working Capital in an amount not less than
$5,300,000.00 through June 28, 2006 and $6,500,000.00 thereafter.

6.    Section 7.8 of the Agreement is hereby amended to read that Borrower shall
not, until satisfaction in full of the Obligations and termination of this
Agreement, or unless Agent otherwise agrees in writing:

7.8    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) besides (i) Indebtedness to Lenders; (ii) Indebtedness incurred for
Capital Expenditures permitted under Section 7.6 hereof; (iii) current operating
liabilities (other than for borrowed money) incurred in the Ordinary Course of
Business; (iv) Indebtedness to FCStone LLC that consists of amounts owing by
Borrower from the purchase and sale of margins and commodities in its FCStone,
LLC margin and commodities accounts that are subject to control agreements in
favor of Lenders and which amounts are reasonable and incurred by Borrower in
the Ordinary Course of Business; (v) Indebtedness to FCStone Trading that
consists of amounts owing by Borrower from the purchase and sale of margins and
commodities in its FCStone Trading margin and commodities accounts that

 

31



--------------------------------------------------------------------------------

are subject to control agreements in favor of Lenders and which amounts are
reasonable and incurred by Borrower in the Ordinary Course of Business;
(vi) Indebtedness to FCStone Financial, Inc. that is subject to a Subordination
Agreement; (vii) Indebtedness to FCStone Merchant Services, LLC that is subject
to a Subordination Agreement; (viii) Indebtedness to AFG Trust Finance described
in the AFG Trust Finance Credit Facility Letter so long as such indebtedness is
without recourse to Borrower or any of its assets besides the Chinese currency
deposits held in Chinese bank accounts that are described in the AFG Trust
Finance Credit Facility Letter; and (ix) up to $1,000,000 in Indebtedness to
FCStone Group that is subject to a Subordination Agreement.

7.    Borrower represents and warrants to CoBank that no Default or Event of
Default has occurred and is continuing under the Agreement or any Other
Document.

8.    Borrower hereby releases, waives and forever discharges CoBank, its
affiliates, and their shareholders, directors, officers, employees, and agents,
from all known and unknown, absolute and contingent, claims, defenses, setoffs,
counterclaims, causes of action, actions, suits or other legal proceedings of
any kind existing or accrued as of the date of this Amendment.

9.    Borrower shall reimburse CoBank for all attorneys’ fees, legal costs, and
other expenses incurred in connection with the negotiation, drafting, and
execution of this Amendment. The amounts described in this paragraph shall be in
addition to, and not in lieu of, the interest, fees and other charges owing
under the Agreement.

10.    The Agreement and Other Documents shall remain in full force and effect
except as modified by this Amendment.

11.    Borrower shall execute and deliver to CoBank such other documents and
shall take such additional actions as CoBank may request to carry out the intent
and purposes of this Amendment.

12.    This Amendment may be executed in counterparts and shall be effective
when each party has executed at least one counterpart hereof.

13.    This Amendment shall be governed by and construed in accordance with the
laws of the State of Colorado and shall inure to the benefit of and being
binding upon the parties hereto and their respective successors and permitted
assigns.

[The remainder of the page is intentionally left blank]

 

32



--------------------------------------------------------------------------------

14.     BORROWER AND COBANK EACH WAIVE THEIR RESPECTIVE RIGHTS TO DEMAND A TRIAL
BY JURY IN ANY LITIGATION OR OTHER LEGAL PROCEEDING.

Each of the parties has signed this Agreement as of the day and year first above
written.

 

FGDI, L.L.C.

as Borrower

By:  

/s/ Steven J. Speck

Name:

 

Steven J. Speck

Title:

 

President and Chief Executive Officer

By:

  /s/ Jean Bratton

Name:

 

Jean Bratton

Title:

  Vice President and Chief Financial Officer

COBANK ACB,

as Lender and as Agent

By:

  /s/ Theodore D. Tice

Name:

 

Theodore D. Tice

Title:

 

Vice President

Commitment Percentage: 100%

 

 

 

 

 

 

 

 

 

 

 

33



--------------------------------------------------------------------------------

STATE OF MISSOURI             )

                                                     ) ss.

COUNTY OF CLAY                 )

On this 28th day of June, 2006, before me personally came Steven J. Speck, to me
known, who, being by me duly sworn, did depose and say that he is the President
and Chief Executive Officer of FGDI, L.L.C., the limited liability company
described in and which executed the foregoing instrument; and that he signed his
name thereto by order of the management committee of said limited liability
company.

 

/s/    Rose M. Mulford

Notary Public for the State of Missouri

My commission expires: Sept. 29, 2007             

STATE OF MISSOURI             )

                                                     ) ss.

COUNTY OF CLAY                 )

On this 28th day of June, 2006, before me personally came Jean Bratton, to me
known, who, being by me duly sworn, did depose and say that she is a Vice
President and Chief Financial Officer of FGDI, L.L.C., the limited liability
company described in and which executed the foregoing instrument; and that she
signed her name thereto by order of the management committee of said limited
liability company.

 

/s/    Rose M. Mulford

Notary Public for the State of Missouri

My commission expires: Sept. 29, 2007             

 

34